DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
 This Office Action is in response to Applicant's arguments filed on May 27, 2020. Claim(s) 1 and 8-22 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	Claim 19 is rejected under 35 U.S.C. 112, first paragraph, for scope of enablement because the specification, while being enabling for the treatment of Dravet syndrome for a finite period of time (i.e. 1 day, or for a period of > 9 days, or for a period of > 14 days, or for a period of 21 days, or for a period of > 14 weeks, or for a period of > 6months, or for a period of 1 year (as recited in claims 12-18]), does not reasonably provide enablement for “permanent seizure free” as recited in said claim. Permanently seizure free is interpreted as treatment to prevent seizures indefinitely, or seizure prevention.
prevention of seizures (i.e., permanently seizure free) indefinitely. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention: 
 	The instant invention pertains to a method for the prevention of seizures indefinitely.
The state of the prior art: 
 	The skilled artisan would view that the prevention of a seizure totally, absolutely, or permanently, is highly unlikely, since one cannot guarantee that the seizure will always be prevented.
The relative skill of those in the art: 
 	The relative skill of those in the art is very high.
The predictability or lack thereof in the art: 
 	The skilled artisan would view that the treatment to prevent seizures, absolutely, or permanently is highly unpredictable.
 The amount of direction or guidance presented and the presence or absence of working examples: 
 	In the instant case, no working examples are presented in the specification as filed showing how to prevent seizure totally, absolutely, or permanently. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.  	Genentech, Inc. v. Novo Nordisk, 108 F.3d at 1366, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 	Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the combination in the instant claims in preventing seizures totally, absolutely, or permanently.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recitation, "over a period of months” in these claims render claims indefinite. One of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "over a period of months" of administration of the formulation therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




 	Claims 1 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ceulemens (2014/0343162) of record in view of Baraban (WO 2015/026849) of record.
 	Ceulemens teaches treating and/or ameliorating seizures in a patient diagnosed with Dravet Syndrome comprising administering an effective dose of fenfluramine to that patient [0043]. 
 	Ceulemens teaches seizures associated with Dravet Syndrome are typically resistant to conventional treatments [0039].
 	Ceulemens teaches the instances of seizures are decreased by at least 50%, at least 60%, at least 70%, at least 80% or at least 90% [0048]. 
 	Ceulemens teaches doses of fenfluramine in about 0.5 mg/kg/day to about 0.01mg/kg/day [0055].  
 	Ceulemens teaches the dosage form of fenfluramine employed can be prepared by combining fenfluramine with one or more pharmaceutically acceptable diluents, 
  	Additionally, Ceulemens teaches fenfluramine can be employed as a monotherapy in the treatment of Dravet Syndrome.  Alternatively, fenfluramine can be coadministered simultaneously, sequentially or separately with one or more co-therapeutic agents, such as anticonvulsants.  Preferred co-therapeutic agents can be selected from the group consisting of carbamazepine, ethosuximide, fosphenytoin, lamotrigine, levetiracetam, phenobarbitol, progabide, topiramate, stiripentol, valproic acid, valproate, verapamil, and benzodiazepines such as clobazam, clonazepam, diazepam, ethyl loflazepate, lorazepam, midazolam.  Use of a pharmaceutically acceptable salt of a co-therapeutic agent is taught [0058]. 
  	Ceulemens teaches fenfluramine can be administered in the form of the free base, or in the form of a pharmaceutically acceptable salt, for example selected from the group consisting of hydrochloride, hydrobromide, hydroiodide, maleate, sulphate, tartrate, acetate, citrate, tosylate, succinate, mesylate and besylate [0059].
 	Ceulemens teaches long-term fenfluramine treatment advantageously resulted in a seizure-free condition in 66.6% of test subjects, compared to 38.7% for stiripentol [0066].  
 	Ceulemens teaches long-term fenfluramine treatment advantageously resulted in a slightly improved reduction in seizures (75%) [0067].
Ceulemens does not specifically teach that patients are non-responsive when treated with cannabidiol (as required by the limitations of claims 1 and 20) or stiripentol 
Baraban teaches methods for the treatment of Dravet syndrome (abstract). 
Baraban teaches cannabidiol and stiripentol, among others, as antiepileptic drugs that may be employed in the treatment of such disorders ([0048]; [0061]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed fenfluramine for the treatment of Dravet syndrome as taught by Ceulemens and would have also administered said regimen to a patient population that has previously been non-responsive to treatment with cannabidiol or stiripentol. Baraban teaches that cannabidiol and stiripentol are conventional treatments to treating Dravet syndrome. While Ceulemens is silent with respect to the specific patient population non-responsive to cannabidiol, said reference teaches that seizures associated with Dravet Syndrome are typically resistant to conventional treatments. Thus, if a subject is non-responsive to cannabidiol or stiripentol for the treatment of Dravet Syndrome, as measured by a reduction in seizure frequency, then the skilled artisan would find it obvious to administer agents shown to be successful in treating the conventional treatment resistant ailment, as taught by Ceulemens.
The skilled artisan would have expected, with a reasonable degree of success, that fenfluramine would have been a successful treatment because, as taught by Ceulemens, seizures associated with Dravet Syndrome are typically resistant to conventional treatments. Therefore, one of ordinary skill in the art would have administered fenfluramine for the treatment of Dravet syndrome based on its well- 
Additionally, as required by the limitations of claims 12-18 and 22, Ceulemens does not specifically teach the number of days the regimen was repeated. Ceulemens does teach long-term fenfluramine treatment advantageously resulted in seizure reduction by 75%.
One of ordinary skill in the art would have found it obvious that such teachings render obvious the limitations of claims 12-18 and 22.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1 and 8-22 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627